Citation Nr: 1141783	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO. 06-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (cancer) of the tongue, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel








INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. The rating was confirmed and continued in May 2005 after receipt of new and material evidence, in the form of additional treatment records for cancer of the tongue, within the one-year appeal period, in October 2004,. See 38 C.F.R. § 3.156(b); introduction section of Board remand dated in March 2009. 

This case was the subject of Board remands dated in March 2009 and July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records have been lost or destroyed. Particularly in cases where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim, to include identifying for the veteran the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

The Veteran was informed of these alternative or collateral possible sources of evidence by an RO letter dated in August 2009; however, in-service exposure to Agent Orange is presumed and the Veteran is established to have current cancer. The question remaining is one of medical nexus, requiring an opinion of substantial medical expertise. See 38 C.F.R. § 3.195(a)(1)-(2).

Additionally, in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran did not respond to correspondence from VA in July 2010 requesting that he submit or identify for VA any additional relevant evidence in support of his claim. However, he has cooperated in identifying the records of treatment relevant to his claim and the records of diagnosis and treatment for cancer of the tongue have been obtained and associated with the claims file. He wrote in April 2009 that he is not receiving treatment for residuals of the cancer because he cannot afford such treatment and that he has sent all of the relevant medical evidence.

Pursuant to the Board's remand in July 2010, the RO/AMC obtained in September 2010 information indicating that the Veteran is receiving Social Security Administration (SSA) disability benefits. The SSA data indicates the disability onset date to be May 1999, the same month he was diagnosed with cancer of the tongue. It is therefore likely that the SSA records are relevant to the Veteran's claim for service connection for cancer of the tongue. The RO/AMC did not obtain the relevant SSA records. A remand to obtain these records is necessary, as VA has a duty to obtain potentially relevant SSA records. See 38 U.S.C.A. § 5103A(a)-(c); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).
 
The Veteran did not attend VA-scheduled examinations in October 2010. The VA Medical Center  did not identify for the Veteran the purpose of the examinations. In this regard the Board notes that the Veteran is in receipt of service connection for PTSD. 



The Veteran was afforded a VA examination for his cancer of the tongue in July 2004. The identified records of treatment and biopsy for cancer and the results of the July 2005 examination are of record. Apart from the question of cause of the disorder, the Board ascertains no need for further physical examination. 

As noted by the Board in its July 2010 remand, the July 2004 VA examination was inadequate because no medical nexus opinion was provided. See Barr v. Nicholson, 21 Vet. App. 303 (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). The claims file must be forwarded to a VA oncologist for corrective action, in the form of a medical opinion as to whether the Veteran's cancer of the tongue is related to exposure to herbicides during his period of service in Vietnam. See 38 C.F.R. § 4.2 (regarding inadequate VA examination reports-corrective action). There is no indication, evidence or contention of alternate service-related etiology of the cancer of the Veteran's tongue.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

Assemble the SSA disability records in a form susceptible to review by the VA oncologist who will be requested to provide a supple VA medical opinion, as discussed directly below.

2. Once the SSA disability records are received, forward the claims file to a VA oncologist for the purpose of providing an opinion as to whether the Veteran's cancer of the tongue is related to his in-service exposure to herbicide agents (to include Agent Orange) during his period of service in Vietnam.

The following considerations will govern this medical opinion request:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The oncologist must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) Inform the reviewing the oncologist that the Veteran served in Vietnam and THE VETERAN IS PRESUMED BY LAW TO HAVE BEEN EXPOSED TO HERBICIDE AGENTS INCLUDING AGENT ORANGE WHILE IN VIETNAM. 

(c) The examiner must be referred to private records of treatment for tongue cancer and its residuals from May 1999 (including biopsy results) to May 2004, and a report of a VA examination in July 2004.

(d) The oncologist must identify and explain the medical basis or bases for his or her opinions, with identification of the evidence of record. The oncologist is to specifically address in his or her conclusion the purpose of the examination--to determine whether the Veteran's cancer of the tongue is related to his in-service exposure to herbicide agents (including Agent Orange) during his period of service in Vietnam.




(e) The reviewing oncologist must provide a FULLY REASONED EXPLANATION for his or her opinion based on his or her clinical experience, medical expertise, established medical principles, and any relevant medical literature upon which he or she has relied to support the provided opinion. The examiner is advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. The Courts have imposed on the Board the obligation to evaluate multiple factors in determining whether an examination was sufficient. These factors include but are not limited to whether: the examiner was aware of all facts of record; the examiner reviewed the claims folder; and the examiner explained the factual and medical bases for any opinion.  

3. Readjudicate the issue on appeal. If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


